Case 2:18-cv-09968-JVS-LAL Document 27 Filed 05/21/20 Page 1 of 1 Page ID #:1583




  1
  2
  3
  4
  5
  6
                                 UNITED STATES DISTRICT COURT
  7
                                CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   SERGIO TAMAYO,                                   Case No. LACV 18-9968-JVS (LAL)

 11                                  Petitioner,       JUDGMENT
 12                        v.

 13   J. ROBERTSON,

 14                                     Respondent.

 15
 16
 17          Pursuant to the Order Accepting Report and Recommendation of United States
 18   Magistrate Judge,
 19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
 20
 21
 22
 23   DATED: May 21, 2020                ________________________________________
 24                                            HONORABLE JAMES V. SELNA
                                               UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
